783 N.W.2d 327 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee/Cross-Appellant,
v.
Timothy Allen MILLER, Defendant-Appellant/Cross-Appellee.
Docket No. 140921. COA No. 287859.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the motion for immediate consideration and the motion to withdraw the motion to withdraw the application are GRANTED. The application for leave to appeal the February 16, 2010 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. The application for leave to appeal is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. It appearing to this Court that the case of People v. Smith (Docket No. 140371) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal as cross-appellant, we ORDER that the application for leave to appeal as cross-appellant be held in ABEYANCE pending the decision in that case.